Citation Nr: 1730334	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for acid reflux (also claimed as gastroesophageal reflux disease (GERD)).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected psoriasis and psoriatic arthritis disabilities.

3.  Entitlement to an effective date earlier than October 14, 2008, for the assignment of a 10 percent evaluation for psoriasis.

4.  Entitlement to an evaluation in excess of 10 percent for psoriasis prior to November 14, 2013.

5.  Entitlement to an evaluation in excess of 30 percent for psoriasis on or after November 14, 2013.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1988 and from November 1988 to November 1993.  He also had subsequent service in the United States Naval Reserve.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

In the February 2009 rating decision, the RO increased the evaluation for the service-connected psoriasis to 10 percent, effective from the date of the claim.  In a January 2015 rating decision, the RO increased the evaluation for the service-connected psoriasis to 30 percent, effective from November 14, 2013.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Board remanded the case to schedule the Veteran for a Board hearing.  The requested videoconference hearing was held before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant private treatment records, as detailed in the directives below.

In addition, the RO in Roanoke, Virginia, notified the Veteran that it attempted to obtain his original claims file from the Records Management Center (RMC), but there were negative results.  See March 2009 notification letter.  The record shows that the RO had contacted the RMC in November 2008; however, it is unclear from the content of the email correspondence whether any ROs were contacted, and jurisdiction over the Veteran's claims file was previously with the RO in New York, New York.  See December 1993 notification letter (submitted with August 2009 notice of disagreement showing that New York RO had jurisdiction over the claims file prior to the Veteran moving to Virginia); November 2008 email correspondence (appears to indicate that RMC requested RO to circularize the ROs).

Based on the foregoing, and considering the Veteran's contentions as to the earlier effective date claim, the Board finds that the AOJ should make additional efforts to locate the contents of the original claims file, as detailed in the directives below.  See also VA Adjudication Procedures Manual (M21-1) III.ii.4.D (outlining procedures for lost paper claims file searches).

Regarding the acid reflux claim, the Veteran has not been afforded a VA examination.  He clarified during the Board hearing that he was claiming this disorder on a direct basis, inasmuch as it began during his active duty service and has been ongoing since that time.  He also testified that he was eventually diagnosed with reflux and prescribed medicine shortly after service in 1995, but he could not recall the name of the treatment provider.  See December 2016 Bd. Hrg. Tr. at 3-11; July 2014 report of general information (originally claiming secondary to psoriasis medications).  The Veteran's service treatment records show that he reported and was treated for complaints, including indigestion and heartburn, during his active duty service.  See, e.g., service treatment records from December 1987 (report of medical history with complaints, examiner noted hyperacidity in review); February 1993 (esophageal spasm noted as a chronic or recurring illness and subsequent telephone consultation with assessment of probable esophageal spasm/GERD, with instructions to avoid caffeine, nicotine, chocolate and notation for Zantac); March 1993 (assessment including gastroesophageal (GE) reflux; continue reflux regimen, including Zantac); September 1993 separation examination and report of medical history (continued complaints, examiner noting a history of hiatal hernia, GE reflux).  

The record, including the Veteran's service treatment records from his subsequent Reserve service, also shows that he received treatment for the same symptoms after his active duty service, and he has a current diagnosis of GERD.  See, e.g., February 2002 and May 2002 Reserve reports of medical history; November 2004 and October 2007 private treatment records from Dr. B.T. (Veteran reporting onset of chronic heartburn in 1995, taking Nexium every day; diagnoses of GERD/Barrett's esophagus, esophageal reflux); VA treatment records from April 2013 and February 2015 (medication continued for current stomach problems). 

Regarding the erectile dysfunction claim, the Veteran has not been afforded a VA examination.  He confirmed during the Board hearing that he was claiming this disorder on a secondary basis to the medications that he takes for his service-connected psoriasis and psoriatic arthritis disabilities and that the problem did not begin while he was in service.  See, e.g., Bd. Hrg. Tr. at 11-14.  The record shows that the Veteran reported impotence problems in October 2007 that have been ongoing since that time.  See, e.g., October 2007 private treatment record from Dr. B.T. (historical diagnosis); VA treatment records from April 2013 and February 2015 (medication continued for current erectile dysfunction).  The record also shows that the Veteran has taken a number of different medications for his service-connected psoriasis and psoriatic arthritis.  See, e.g., February 2008, September 2008, and December 2011 private treatment records from Dr. M.J.; VA treatment records from April 2016 and June 2016.  During the Board hearing, the Veteran testified that his doctors had told him that the medications from his service-connected psoriasis disabilities would give him unforeseen problems, including erectile dysfunction.  See Bd. Hrg. Tr. at 14.

Based on the foregoing, VA examinations and medical opinions are needed for the acid reflux and erectile dysfunction claims.

Finally, the AOJ will also have an opportunity to review the evidence added to the claims file since the January 2015 supplemental statement of the case (SSOC) in connection with the increased evaluation for psoriasis claim for preparation of an SSOC if necessary, as the automatic waiver provisions do not apply for that claim, and the RO has obtained additional relevant evidence.  See, e.g. June 2016 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to make another attempt to locate the Veteran's original paper claims file.  In so doing, the AOJ should specifically contact the New York RO.  See December 1993 notification letter (submitted with August 2009 notice of disagreement showing that New York RO had jurisdiction over the claims file prior to the Veteran moving to Virginia); November 2008 email correspondence (unclear from content of emails whether ROs were contacted, in addition to the RMC).

The AOJ should also perform a search in its database to attempt to locate the rating decision, notification letter, and/or any printouts showing actions taken on the claim resulting in the original grant of service connection for psoriasis effective from September 1997, if these documents are not otherwise obtained as a result of the above actions.

All attempts and responses should be documented in the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psoriasis and the claimed acid reflux and erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional non-VA treatment.  See, e.g., November 2004 Dr. B.T. private treatment record (notes a "Keith Burger" in the gastrointestinal portion of the form); March 2016 referral letter (referral to Dr. J.K., but no actual treatment records from initial appointment with Dr. S.M. attached); May 2016 Dr. J.K. written statement (indicating evaluation of the Veteran, but no actual treatment records attached); December 2016 Bd. Hrg. Tr. at 28-29 (Veteran testified that he had seen Dr. S.M. and a Dr. C.H. both one time in connection with his psoriasis).

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acid reflux that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that his acid reflux began during his active duty service and has been ongoing since that time.  He also testified that he was eventually diagnosed with reflux and prescribed medicine shortly after service in 1995, but he could not recall the name of the treatment provider.  See December 2016 Bd. Hrg. Tr. at 3-11; July 2014 report of general information (originally claiming secondary to psoriasis medications).  

The Veteran's service treatment records show that he reported and was treated for complaints including indigestion and heartburn during his active duty service.  See, e.g., service treatment records from December 1987 (report of medical history with complaints, examiner noted hyperacidity in review); February 1993 (esophageal spasm noted as a chronic or recurring illness and subsequent telephone consultation with assessment of probable esophageal spasm/GERD, with instructions to avoid caffeine, nicotine, chocolate and notation for Zantac); March 1993 (assessment including GE reflux; continue reflux regimen, including Zantac); September 1993 separation examination and report of medical history (continued complaints, examiner noting a history of hiatal hernia, GE reflux).  The record, including the Veteran's service treatment records from his subsequent Reserve service, shows that he received treatment for the same symptoms after his active duty service, and he has a current diagnosis of GERD.  See, e.g., February 2002 and May 2002 Reserve reports of medical history; November 2004 and October 2007 private treatment records from Dr. B.T. (Veteran reporting onset of chronic heartburn in 1995, taking Nexium every day; diagnoses of GERD/Barrett's esophagus, esophageal reflux) (October 2008, November 2008, and February 2010 VBMS entries); VA treatment records from April 2013 and February 2015 (medication continued for current stomach problems).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has acid reflux that manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current erectile dysfunction that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran confirmed during the Board hearing that he was claiming erectile dysfunction on a secondary basis to the medications that he takes for his service-connected psoriasis and psoriatic arthritis disabilities and that the problem did not begin while he was in service.  See, e.g., December 2016 Bd. Hrg. Tr. at 11-14.  The record shows that the Veteran reported impotence problems in October 2007 that have been ongoing since that time.  See, e.g., October 2007 private treatment record from Dr. B.T. (historical diagnosis) (February 2010 VBMS entry); VA treatment records from April 2013 and February 2015 (medication continued for current erectile dysfunction).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has erectile dysfunction that was caused by or aggravated by the medications he takes for his service-connected psoriasis and psoriatic arthritis.  See, e.g., February 2008, September 2008, and December 2011 private treatment records from Dr. M.J. (October 2008, February 2010, and April 2013 VBMS entries); VA treatment records from April 2016 and June 2016 (treatment records showing various medications prescribed for the service-connected psoriasis disabilities).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the January 2015 supplemental statement of the case for the increased evaluation claim for psoriasis.

If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

